                                                           Case 3:17-cv-00332-LRH-WGC Document 88
                                                                                               86 Filed 07/10/20
                                                                                                        07/09/20 Page 1 of 2



                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Holly E. Cheong, Esq.
                                                       3   Nevada Bar No. 11936
                                                           SNELL & WILMER L.L.P.
                                                       4   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       5   Telephone: 702-784-5200
                                                           Facsimile: 702-784-5252
                                                       6   Email: kdove@swlaw.com
                                                       7          hcheong@swlaw.com
                                                           Attorneys for Plaintiff Wells Fargo Bank, N.A.
                                                       8
                                                                                       UNITED STATES DISTRICT COURT
                                                       9
                                                                                              DISTRICT OF NEVADA
                                                      10

                                                      11
                                                           WELLS FARGO BANK, N.A., a national
                                                      12   banking association,                             Case No. 3:17-cv-00332-LRH-WGC
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                         Plaintiff,
                    Las Vegas, Nevada 89169




                                                           vs.
                         LAW OFFICES




                                                                                                            STIPULATION AND ORDER TO
                          702.784.5200




                                                      14
                               L.L.P.




                                                           SFR INVESTMENTS POOL 1, LLC, a                   DISMISS LITIGATION WITH
                                                      15   Nevada limited-liability company; THE            PREJUDICE
                                                           FOOTHILLS AT WINGFIELD
                                                      16   HOMEOWNERS ASSOCIATION, a Nevada
                                                           non-profit corporation; FULLER JENKINS
                                                      17   CLARKSON, a Nevada professional
                                                           corporation,
                                                      18                          Defendants.

                                                      19   SFR INVESTMENTS POOL 1, LLC, a
                                                           Nevada limited liability company,
                                                      20
                                                                                 Counter-Claimant,
                                                      21
                                                           vs.
                                                      22
                                                           WELLS FARGO BANK, N.A., a national
                                                      23   banking association; MORTGAGE
                                                           ELECTRONIC REGISTRATION SYSTEMS,
                                                      24   INC., its successors and assigns, as Nominee
                                                           Beneficiary for DHI MORTGAGE
                                                      25   COMPANY, a Texas limited partnership;
                                                           BRIAN MCKAY, an individual; LAWRENCE
                                                      26   D. MCKAY, an individual,
                                                      27          Counter-Defendant/Cross-Defendants.
                                                      28
                                                           Case 3:17-cv-00332-LRH-WGC Document 88
                                                                                               86 Filed 07/10/20
                                                                                                        07/09/20 Page 2 of 2



                                                       1          Plaintiff/Counter Defendant Wells Fargo Bank, N.A., Defendant/Counterclaimant SFR
                                                       2   Investments Pool 1, LLC (“SFR”), and Defendant The Foothills at Wingfield Homeowners
                                                       3   Association (collectively, the “Parties”) hereby stipulate, by and through their respective counsel,
                                                       4   that all claims in this action between the Parties will be dismissed with prejudice.
                                                       5          Nothing in this Stipulation is intended to or should be construed to affect SFR’s existing
                                                       6   claims, or judgments against any other party to this action. Each party shall bear their own
                                                       7   attorney’s fees and costs.
                                                       8          IT IS SO STIPULATED.
                                                       9   DATED this 9th day of July, 2020.                  DATED this 9th day of July, 2020.
                                                      10
                                                           KIM GILBERT EBRON                                  SNELL & WILMER L.L.P.
                                                      11

                                                      12   By: /s/ Jacqueline A. Gilbert                      By: /s/ Holly E. Cheong
             3883 Howard Hughes Parkway, Suite 1100




                                                               Jacqueline A. Gilbert, Esq.                        Holly E. Cheong, Esq.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                               Nevada Bar No. 10593                               Nevada Bar No. 11936
                         LAW OFFICES




                                                               7625 Dean Martin Drive, Suite 110                  3883 Howard Hughes Pkwy, Suite 1100
                          702.784.5200




                                                      14
                               L.L.P.




                                                               Las Vegas, Nevada 89139                            Las Vegas, NV 89169
                                                      15   Attorneys for SFR Investments Pool 1, LLC          Attorneys for Wells Fargo Bank, N.A.

                                                      16   DATED this 9th day of July, 2020.

                                                      17   PERRY & WESTBROOK
                                                      18   By: /s/ Gabriel J. Czop
                                                               Gabriel J. Czop, Esq.
                                                      19       Nevada Bar No. 14697
                                                               1701 W. Charleston Blvd., Ste. 200
                                                      20       Las Vegas, Nevada 89102
                                                      21   Attorneys for The Foothills at Wingfield
                                                           Homeowners Association
                                                      22
                                                                                                           ORDER
                                                      23
                                                                  IT IS SO ORDERED.
                                                      24

                                                      25          DATED this 10th day of July, 2020.
                                                                                                         ____________________________________
                                                      26
                                                                                                         UNITED
                                                                                                         LARRY R.STATES
                                                                                                                   HICKSDISTRICT JUDGE
                                                      27                                                 UNITED STATES DISTRICT JUDGE
                                                                                                         DATED:      _____________________
                                                      28

                                                                                                           -2-
